Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments on pages 8-9:
Claims 1-6, 8, and 12-21 were rejected under 35 U.S.C. §102(a)(1) as being anticipated by Tang et al. (U.S. 2015/0181266, hereinafter "Tang") in view of Collins et al. (U.S. 2018/0089299, hereinafter "Collins"). Claim 1 recites: 
storing, by a computing device, a second bundle with a first dependency on a first bundle when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video entity, wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video entity that is different from the first aspect of access to the video entity; when the second bundle is selected, performing: 
accessing, by the computing device, the first set of control data parameters in the first bundle via the first dependency to the first bundle and the second set of control data parameters for the second bundle; and generating, by the computing device, a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters; and using, by the computing device, the first dependency between the first bundle and the second bundle to select a first video file for the video entity for access based on the third set of control data parameters, wherein the first video file is reusable when the first bundle and the second bundle is selected, and wherein a second dependency for the video entity is used to select a second video file with different content than the first video file when a third bundle for the video entity is selected.
Tang discloses a parent object file allowing access to first video content and child object files relating to the parent object file also allowing access to the first video content. See Tang, par. 16. Collins discloses resolving conflicts between a child node and a parent node. See Collins, par. 70. Yang discloses four different versions of a video file. 
Tang, Collins, and Yang do not disclose "using, by the computing device, the first dependency between the first bundle and the second bundle to select a first video file for the video entity for access based on the third set of control data parameters, wherein the first video file is reusable when the first bundle and the second bundle is selected, and wherein a second dependency for the video entity is used to select a second video file with different content than the first video file when a third bundle for the video entity is selected." The dependencies between bundles allow multiple bundles to use the same file as bundles that depend from one 
Accordingly, Applicants respectfully request withdrawal of the rejection of claim 1. Claims 2-13 and 21 depend from claim 1 and thus derive patentability at least therefrom. Applicants submit claims 14-20 should be allowable for at least a similar rationale as discussed with respect to claim 1.


Examiner’s response:
The claim language states “wherein the first video file is reusable when the first bundle and the second bundle is selected.” Examiner’s position is that the first video file (which Examiner stated in the previous Office Action as being version 420 in Yang) is always reusable. That is, version 420 is stored on a server, and thus can be streamed multiple times to pluralities of users; thus it can be seen as being reusable. This fact does not change based on bundles being selected, and thus does not change in the specific scenario where “the first bundle and the second bundle” are selected. Therefore, Examiner maintains the rejection. Were Applicant to clarify the claim language, to more specifically define what is meant by “reusable,” the prior art of record may be overcome.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 10, 2022